                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


ITEM INDUSTRIETECHNIK GMBH,               )                Case No. _______________
                                          )
and                                       )                Hon. Judge _____________
                                          )
ITEM AMERICA LLC,                         )
                                          )
        Plaintiffs,                       )
                                          )
        v.                                )
                                          )
MB KIT SYSTEMS, INC.,                     )
d/b/a ITEM NORTH AMERICA                  )
                                          )
and                                       )
                                          )
MB KIT SYSTEMS, LTD.,                     )
                                          )
        Defendants.                       )
__________________________________________)

               PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF
                 MOTION FOR PRELIMINARY INJUNCTIVE RELIEF

       Plaintiffs, item Industrietechnik GmbH (“Item GmbH”) and item International America

LLC (“Item LLC”) (collectively referred to as “Item”), by and through their undersigned

counsel, respectfully submit this Memorandum of Law in Support of their Motion for

Preliminary Injunctive Relief to enjoin MB Kit Systems, Inc., and MB Kit Systems, Ltd.

(collectively referred to as “MB Kit” or “Defendants”), from engaging in unfair competition and

acts constituting trademark infringement of Item GmbH’s federally-registered trademarks.

                                 FACTUAL BACKGROUND

       Item GmbH is a highly-regarded, globally-recognized industrial and manufacturing

company that designs, manufactures, and distributes modular building kits for the construction of
industrial applications and workspaces. As part of its international business, Item GmbH markets

and sells its products worldwide through its own trading branches, subsidiaries, and independent

distribution partners. To identify the source and quality of the goods and services it provides to

customers, Item GmbH uses its three incontestably registered U.S. trademarks (the “ITEM

Marks”). In order to protect its valuable brand and reputation, Item GmbH registered the

trademark “ITEM” in the United States Patent and Trademark Office (“USPTO”) (Reg. No.

1697359, issued on June 30, 1992, and Reg. No. 2290363, issued on Nov. 2, 1999). Additionally,

Item GmbH acquired the rights to its current service mark “item (stylized)” on March 1, 2000

(Reg. No. 1573843, issued on Dec. 26, 1989). See Verified Compl., Ex. 1. All three of the Item

Marks are valid, incontestable, and in good standing.

       On February 10, 2007, Item America entered into a five-year contract with MB Kit to

market and distribute Item GmbH’s products in the states of Ohio, Michigan, Pennsylvania, West

Virginia, Kentucky, and Indiana (the “Distribution Agreement”). See Verified Compl., Ex. 3.

Item America and MB Kit renewed the Distribution Agreement for another five-year term

ending on February 28, 2017. In addition to the Distribution Agreement, on April 30, 2014, Item

GmbH and MB Kit also executed an agreement for use of the trade name “Item North America.”

Verified Compl., Ex. 4.

       Both the Distribution Agreement and the Name Use Agreement plainly state that MB Kit

is no longer authorized to use any trade name, trademark, or other Item designation after the

expiration of the Distribution Agreement. Section 2.7 of the Distribution Agreement states:

       item GmbH remains the exclusive owner of the trade name and trademark
       “item”. The registration of any domain name that contains the word “item” by
       the Distribution Partner shall be subject to the prior written consent of item
       GmbH or of Item America acting pursuant to authority granted by item GmbH,
       and any such registration shall be terminated and no longer used by the




                                                2
       Distribution Partner upon termination or expiration of this Agreement except
       as otherwise provided in clause 5.1.

Verified Compl., Ex. 3 § 2.7 (emphasis added). Additionally, Section 5.1 provides:

       The Distribution Partner shall no longer be entitled to use the designation
       distribution partner of Item America after this Agreement has been terminated. In
       such case, the Distribution Partner shall without delay and at its own expense
       have this designation removed from any objects it intends to continue using. In
       addition, the Distribution Partner shall no longer be entitled to use the trade
       name or trademark “item” after the termination of this Agreement. Neither
       may it use the designation “previously item”. If requested by Item America, the
       Distribution Partner shall without undue delay after the termination of this
       Agreement and at its own expense transfer to Item America or any third party
       named by it any domain name registered by the Distribution Partner which
       contains the word “item”.

Id. § 5.1 (emphasis added). See also Verified Compl., Ex. 4 § 3.1(MB Kit’s authorization to use

the trade name “Item North America” under Name Use Agreement terminates upon expiration of

the Distribution Agreement.)

       As a result of Item America’s decision not to renew the Distribution Agreement, MB

Kit’s authorization to use the ITEM Marks, the trade name “Item North America,” and other

Item logos, symbols, content, domain names, or other similar designations of origin or affiliation

(collectively “Item Branding”), expired on February 28, 2017. In March 2017, MB Kit

confirmed that it had ceased its use of the Item Marks and Item Branding with the exception of

the Item logo painted on the roof of MB Kit’s facility. MB Kit claimed that the logo could not be

removed due to the winter weather in Northern Ohio, but represented that it would be removed

once the weather improved. Relying upon MB Kit’s representations that it ceased using the

ITEM Marks and Item Branding, Item and MB Kit continued their business relationship in a

standard customer-supplier capacity, and Item permitted MB Kit to buy and sell Item products at

a discounted rate.




                                                3
        Despite the clear-cut contractual language, in both German and English, unquestionably

revoking any authority MB Kit had to use the ITEM Marks, trade names, or Item Branding, and

representations that it had ceased all use of the Item likeness, MB Kit has intentionally continued

to trade on the name and reputation of Item in an effort to compete in the marketplace with goods

and services identical to those provided by Item. In January 2018, almost a year after MB Kit’s

authorization expired and despite numerous reminders to MB Kit that it was no longer authorized

to use the ITEM Marks, trade names, or Item Branding, Item America identified sixteen

instances where MB Kit continued to use Item-owned content. See Verified Compl., Ex. 9. MB

Kit’s unauthorized uses spanned a wide variety of sales and promotional activities ranging from

use of the ITEM Marks on its Facebook page to allowing customers to download Item’s catalog

to various Item-owned drawings and content on MB Kit’s blog. Additionally, despite MB Kit

representing that it would remove the ITEM Mark from its roof nearly a year prior, the ITEM

Mark remained clearly visible on the roof of MB Kit’s facility. See Verified Compl., Ex. 9.

        In a last-ditch effort to salvage their customer-supplier relationship, Item America offered

MB Kit a chance to continue receiving discounts conditioned upon MB Kit ceasing all use of the

ITEM Marks, Item trade names, and Item Branding. See id. On January 29 and January 31, 2018,

MB Kit again confirmed that that it had ceased all use of Item-owned content that was not in

external hands with one supposedly lone exception: the roof. See Verified Compl., Ex. 10.

Despite MB Kit’s representations to the contrary, MB Kit again failed to live up to its end of the

bargain, and Item America eventually ceased all delivery of Item goods to MB Kit in August

2018.

        The above-referenced facts and correspondence undoubtedly demonstrate that MB Kit

knew it lacked authorization to use the ITEM Marks, Item trade names, or the Item Branding in




                                                 4
any capacity after February 28, 2017. Despite MB Kit’s representation that it had discontinued

all use Item-content, in March 2019, Item America discovered that MB Kit was continuing to

engage in unauthorized use by distributing business cards with the ITEM Marks to shared

potential customers while at a tradeshow in Akron, Ohio. Verified Compl. ¶ 45. Also in March

2019, Item America was informed by a customer that it had received brochures months prior

from MB Kit bearing the ITEM Marks and Item trade name with MB Kit’s address.

       In addition to MB Kit’s blatant use of the ITEM Marks on advertising and promotional

material, Item has also discovered that MB Kit has unfairly competed and deceived customers

through other intentional actions including:

              MB Kit has informed at least one customer that MB Kit is/was still a

               seller/distributor of Item GmbH products after termination of the Distribution

               Agreement;

              MB Kit has filled orders for Item GmbH products with its own products and/or

               with products from an unknown competitor;

              MB Kit has continued to use Item America email addresses to receive and

               respond to requests from customers for quotes on potential projects;

              MB Kit has failed to inform customers that it no longer supplies Item GmbH

               products but continues to fill customer orders under the guise of an authorized

               Item GmbH and/or Item America vendor; and

              MB Kit has informed and/or continues to inform customers that place orders for

               Item GmbH products that the products are back-ordered because they are having a

               problem with the supplier (Item).

Verified Compl. ¶ 48.



                                                5
       As shown above, MB Kit’s deliberate and illegal actions exhibit a conscious disregard for

both its contractual obligations and the trademark laws of the United States. By intentionally

choosing to use the ITEM Marks despite numerous representations that it had ceased such uses,

MB Kit has irreparably harmed Item by procuring sales discounts through misrepresentations

and usurping sales that rightfully belonged to Item, and MB Kit continues to irreparably harm

Item by infringing upon its valuable trademarks and staining its distinguished reputation. To

prevent MB Kit from continuing to engage in such harmful actions, Item requests that this Court

grant the preliminary injunctive relief requested in its Verified Complaint.

                                          ARGUMENT

       As the Sixth Circuit has previously held, “‘[i]njunctive relief is the remedy of choice for

trademark and unfair competition cases, since there is no adequate remedy at law for injury

caused by a defendant’s continuing infringement.’” Audi AG v. D’Amato, 469 F.3d 534, 550 (6th

Cir. 2006) (quoting Century 21 Real Estate Corp. v. Sandlin, 846 F.2d 1175, 1180 (9th Cir.

1980)). When considering whether to award a preliminary injunction, this Court must balance

“(1) the likelihood that the movant will succeed on the merits, (2) whether the movant will suffer

irreparable harm without the injunction, (3) the probability that granting the injunction will cause

substantial harm to others and (4) whether the public interest will be advanced by issuing the

injunction.” Lorillard Tobacco Co. v. Amouri’s Grand Foods, Inc., 453 F.3d 377, 380 (6th Cir.

2006). Notably, “‘[t]he four considerations applicable to preliminary injunction decisions are

factors to be balanced, not prerequisites that must be met.’” Butler v. Hotel California, Inc., 106

F. Supp. 3d 899, 904 (N.D. Ohio 2015) (quoting Jones v. City of Monroe, 341 F.3d 474, 476 (6th

Cir. 2003)). While it is “‘generally useful for the district court to analyze all four of the

preliminary injunction factors,’” a district court need not “make specific findings concerning




                                                 6
each of the four factors” if “fewer factors are dispositive of the issue.” Id. (quoting Certified

Restoration Dry Cleaning v. Tenke Corp., 511 F.3d 535, 542 (6th Cir. 2007), and citing Jones v.

City of Monroe, 341 F.3d 474, 476 (6th Cir. 2003)).

       In the instant case, Item easily satisfies all four factors. First, Item is more than likely to

succeed on the merits because there is no question that MB Kit has infringed upon Item’s

incontestable trademarks, has breached the plain language of both the Distribution Agreement

and the Name Use Agreement, and has engaged in unfair trade practices by misrepresenting and

falsely designating the origin of its goods. Second, MB Kit’s actions have already caused

irreparable harm to Item by diverting customers that mistakenly believed they were ordering

Item products and by tarnishing Item’s reputation by leading customers to believe that orders

were incapable of being filled due to problems with Item. Third, the injunction poses no risk of

harm to any individual or entity other than MB Kit, whose own actions demand the issuance of

the injunction in the first place. Lastly, it is in the public’s best interest to prevent confusion and

deception among consumers and to uphold the U.S. trademark laws to prevent such obvious

infringement and unfair competition.

I.     Item Is Likely to Succeed on the Merits

       To demonstrate a likelihood of success on the merits of a claim with respect to a

preliminary injunction, a plaintiff must “show more than a mere possibility of success. However,

it is ordinarily sufficient if the plaintiff has raised questions going to the merits so serious,

substantial, difficult, and doubtful as to make them a fair ground for litigation and thus for more

deliberate investigation.” Six Clinic Holdings Corp., II v. Cafcomp Sys. Inc., 119 F.3d 393, 402

(6th Cir. 1997) (internal citations omitted). Because the evidence before the Court not only

demonstrates a probability of success, as opposed to a mere possibility, and certainly raises




                                                  7
serious questions that warrant deliberate investigation, this Court should find that Item is more

than likely to succeed on the merits and balance this factor in favor of awarding preliminary

injunctive relief.

        A.      Trademark Infringement and False Designation of Origin under the Lanham
                Act (15 U.S.C. §§ 1114(1), 1125(a))

        In the Sixth Circuit, “[t]o state a claim for trademark infringement under the Lanham

Act, a plaintiff must allege facts establishing that: (1) it owns the registered trademark; (2) the

defendant used the mark in commerce; and (3) the use was likely to cause confusion.” Hensley

Mfg. v. ProPride, Inc., 579 F.3d 603, 609 (6th Cir. 2009) (citing 15 U.S.C. 1114(1)). To recover

for a claim of false designation of origin, a plaintiff must prove two elements: “(1) the false

designation must have a substantial economic effect on interstate commerce; and (2) the false

designation must create a likelihood of confusion.” Johnson v. Jones, 149 F.3d 494, 502 (6th Cir.

1998) (citing Lyon v. Quality Courts United, Inc., 249 F.2d 790, 795 (1957)). Because the

jurisdictional elements are essentially identical, a party can recover for both trademark

infringement and unfair competition under the same showing of a likelihood of confusion as

“likelihood of confusion is [also] the essence of an unfair competition claim.” See id. (internal

quotation marks omitted).

        Regarding the first element of the trademark infringement claim, Item GmbH

undoubtedly owns three valid, incontestable, and federally registered trademarks, and the

registration of the ITEM Marks is prima facie evidence of the validity of the ITEM Marks, of

Item GmbH’s ownership of the ITEM Marks, and of Item’s exclusive right to use the marks in

connection with its goods and services. See 15 U.S.C. § 1057(b); 15 U.S.C. § 1115(a).

        Regarding the jurisdictional elements of both claims, MB Kit has certainly used the

ITEM Marks in U.S. commerce, as exhibited by the brochures and business cards, in such a way



                                                8
to identify the source of the goods and services that MB Kit is offering for sale. See Lorillard

Tobacco Co. v. Amouri’s Grand Foods, Inc., 453 F. 3d 377, 381 (6th Cir. 2006) (quoting El

Greco Leather Prods. Co. v. Shoe World, Inc., 806 F.2d 392, 396 (2d Cir.1986)) (“[W]e can

think of no clearer ‘use’ of goods ‘in commerce’ than offering them for sale.”). MB Kit’s actions

and false designations have also had a substantial effect on both interstate and international

commerce due to MB Kit’s intentional distribution of promotional material bearing the ITEM

Marks to numerous customers in multiple states. Thus, Item is clearly likely to succeed on the

merits in regard to the initial elements of each claim.

       Regarding the final element for each claim, the Sixth Circuit uses the following standard

to evaluate likelihood of confusion:

       In determining whether a likelihood of confusion exists, a court will typically
       weigh the following eight factors: (1) strength of the senior mark; (2) relatedness
       of the goods or services; (3) similarity of the marks; (4) evidence of actual
       confusion; (5) marketing channels used; (6) likely degree of purchaser care; (7)
       the intent of defendant in selecting the mark; and (8) likelihood of expansion of
       the product lines.

Hensley, 579 F.3d at 610. “While all of these factors are relevant, actual confusion is “‘obviously

the most probative proof of the likelihood of confusion.’” U.S. Structures, Inc. v. J.P. Structures,

Inc., 130 F.3d 1185, 1190 (6th Cir. 1997) (quoting Frisch’s Rest., Inc. v. Shoney’s Inc., 759 F.2d

1261, 1267 (6th Cir. 1985)). Importantly, the Sixth Circuit has also noted that:

       If a party chooses a mark with the intention of creating confusion between its
       products and those of another company, “that fact alone may be sufficient to
       justify an inference of confusing similarity.” Circumstantial evidence of copying,
       particularly “the use of a contested mark with knowledge of the protected mark
       at issue,” is sufficient to support an inference of intentional infringement where
       direct evidence is not available.

Therma-Scan, Inc. v. Thermoscan, Inc., 295 F.3d 623, 638–39 (2002) (internal citations omitted).




                                                  9
        The likelihood of confusion in the instant case is readily apparent. First, as shown in the

Verified Complaint, Item is aware of numerous instances where MB Kit has used marks

identical to ITEM Marks to represent that it is affiliated with Item GmbH/Item America. MB

Kit’s unauthorized use of the ITEM Marks and misrepresentations of affiliation with Item,

despite knowledge that it lacked authorization to use such designations, demonstrates how MB

Kit has intentionally deceived shared customers into incorrectly believing that MB Kit is still an

authorized distributor of genuine Item goods.

        Although the actual confusion between MB Kit and Item is more than enough to support

a finding of likelihood of confusion in this matter, the remaining factors are equally supportive.

The ITEM Marks are both commercially and conceptually strong because they are inherently

distinctive in the fields in which both MB Kit and Item GmbH operate, and purchasers recognize

the ITEM Marks as an indication that Item GmbH is the exclusive source of the particular goods

and services being purchased. See Homeowners Grp. v. Home Marketing Specialists, Inc., 931

F.2d 1100, 1107 (6th Cir. 1991) (quoting Frisch's Restaurant, Inc. v. Shoney's Inc., 759 F.2d

1261, 1264 (6th Cir. 1985)) (“‘A mark is strong if it is highly distinctive, i.e., if the public readily

accepts it as the hallmark of a particular source . . . .’”); see also Progressive Distr. Servs., Inc. v.

United Parcel Serv., Inc., 856 F. 3d 416, 431–32 (6th Cir. 2017) (“[A] strong mark enjoys

greater protection.”).

        Actual confusion is also likely because in appearance, connotation, and overall

commercial impression, the ITEM Marks used by MB Kit are identical to the ones owned and

registered by Item GmbH; and MB Kit and Item GmbH also provide identical goods and

services, have the same customer base, directly compete in the same industry, use the same

marketing channels to reach consumers, including trade shows and salespersons. See Progressive




                                                   10
Distr. Servs., Inc., 856 F. 3d at 431–32 (“[T]he relatedness inquiry focuses on whether goods or

services that are similarly marketed and appeal to common customers are likely to lead

consumers to believe that they come from the same source, or are somehow connected with or

sponsored by a common company.”) (internal quotations and citations omitted). By choosing to

use the ITEM Marks in connection with its directly-competitive business despite possessing

knowledge that the ITEM Marks are protected, MB Kit intended to create, and actually has

created, consumer confusion between itself and Item as well as its products and Item products,

with the goal of increasing MB Kit’s sales. See Kellogg Co. v. Toucan Golf, Inc., 337 F.3d 616,

624 (6th Cir. 2003) (“[I]f the parties compete directly, confusion is likely if the marks are

sufficiently similar . . . .”) (emphasis added). Due to MB Kit’s intentional use of marks identical

to the ITEM Marks and its affirmative misrepresentations to customers regarding the origin of its

goods, it is not possible for even the most cautious consumer to determine that he is not receiving

genuine Item goods prior to purchase. See Daddy’s Junky Music Stores, Inc. v. Big Daddy’s

Family Music Ctr., 109 F.3d 275, 286 (6th Cir. 1997) (citing Champions Golf Club, Inc. v.

Champions Golf Club, Inc., 78 F.3d 1111, 1120-21 (6th Cir.1996)) (“[C]onfusingly similar

marks may lead a purchaser who is extremely careful and knowledgeable about the instrument

that he is buying to assume nonetheless that the seller is affiliated with or identical to the other

party.”).

        In this action, trademark infringement by MB Kit is almost certain because as the Third

Circuit succinctly noted, “[o]nce a license has expired, use of the formerly licensed trademark

constitutes infringement.” U.S. Jaycees v. Philadelphia Jaycees, 639 F.2d 134, 143 (3rd Cir.

1981) (citing Prof’l Golfers Ass’n v. Bankers Life & Casualty Co., 514 F.2d 665, 670 (5th Cir.

1975)). As such, every factor to be considered by the Court supports a finding that Item is likely




                                                11
to succeed on the merits of its trademark infringement and unfair competition claims, and the

Court should find that the first factor weighs in favor of awarding preliminary injunctive relief.

        B.      Deceptive Trade Practices under R.C. § 4165.02 and Claims under Ohio
                Common Law

        Item is equally as likely to succeed on the merits of its Ohio Deceptive Trade Practices

Act (“ODTPA”) and Ohio common law claim as it is on its Lanham Act claims because the

analysis is the same. When analyzing these two claims, courts in this Circuit have held that the

analysis is identical to its federal counterpart:

        In federal trademark infringement claims under 15 U.S.C. § 1114, “the touchstone
        of liability ... is whether the defendant's use of the disputed mark is likely to cause
        confusion among consumers regarding the origin of the goods offered by the
        parties.” Daddy's Junky Music Stores, Inc. v. Big Daddy's Family Music Ctr., 109
        F.3d 275, 280 (6th Cir.1997). Likewise, to succeed on a false designation of
        origin claim, a plaintiff must show that the false designation creates a “likelihood
        of confusion.” Johnson v. Jones, 149 F.3d 494, 502 (6th Cir.1998). Claims for
        trademark infringement and false designation of origin under the Ohio
        Deceptive Trade Practices Act and Ohio common law are subject to the same
        standards as their federal counterparts. See Daddy's Junky Music, 109 F.3d at
        288. Additionally, “[b]oth Ohio and federal courts have recognized that the same
        analysis applies to claims under Ohio's statutory and common law of unfair
        competition and the Lanham Act.” Abercrombie & Fitch Stores, Inc. v. Am. Eagle
        Outfitters, Inc., 280 F.3d 619, 626 n. 2 (6th Cir.2002).

Mountain Top Beverage Grp., Inc. v. Wildlife Brewing N.B., Inc., 338 F. Supp. 2d 827, 831-32

(S.D. Ohio 2003) (emphasis added); see also Worthington Foods, Inc. v. Kellogg Co., 732 F.

Supp. 1417, 1431 (S.D. Ohio 1990) (“The Ohio Deceptive Trade Practices Act is substantially

similar to section 43(a) of the Lanham Act. In fact, an analysis appropriate for a determination of

liability under section 43(a) of the Lanham Act is also appropriate for determining liability under

the Ohio Deceptive Trade Practices Act.”) (internal citations omitted).

        Because Item is substantially likely to prevail on its federal trademark and unfair

competition claims, Item is similarly likely to prevail on the merits of its ODTPA (Count III) and




                                                    12
common law claims (Count IV). The Court should therefore find that the balance of this factor

also weighs in favor of issuing a preliminary injunction.

       C.      Breach of Contract

       Lastly, Item America is also likely to prevail on the merits of its breach of contract claim.

Under Ohio law:

       In order to substantiate a breach of contract claim, a party must establish four
       elements: (1) a binding contract or agreement was formed; “[(2)] the
       nonbreaching party performed its contractual obligations; [(3)] the other party
       failed to fulfill its contractual obligations without legal excuse; and [(4)] the
       nonbreaching party suffered damages as a result of the breach.”

Carbone v. Constr. Grp., L.L.C., 83 N.E.3d 375, 380 (Ohio Ct. App. 2017) (quoting Textron Fin.

Corp. v. Nationwide Mut. Ins. Co., 684 N.E.2d 1261 (Ohio Ct. App. 1996).

       In the instant case, there is no question that the Distribution Agreement was a binding and

enforceable contract and that Item America fulfilled its contractual obligations under that

Agreement prior to its expiration. See Verified Compl. ¶ 103 & Ex. 3. It is also evident that the

plain terms of the Distribution Agreement forbid MB Kit from using any of the ITEM Marks,

Item Branding, or Item trade names after the expiration of the contract. See Verified Compl. ¶ 23

& Ex. 3 §§ 2.7, 5.1. Through its use of the ITEM Marks and Item Branding, as plainly

demonstrated by the business cards and brochure, MB Kit has intentionally, repeatedly, and

without legal excuse breached the terms of the Distribution Agreement in an effort to further its

own self-interest. See Verified Compl. ¶¶ 31-49. As a result of MB Kit’s breaches, Item America

and Item Gmbh have foregone an untold amount of economic opportunities and customer orders

that rightfully belonged to them. For the foregoing reasons, Item America is certainly likely to

succeed on the merits of its breach of contract claim.




                                                13
II.       MB Kit Has Caused and Will Continue to Cause Item Irreparable Harm

          MB Kit’s infringement, unfair competition and blatant disregard for the terms of the

Distribution Agreement poses a significant threat to the goodwill and reputation that Item has

cultivated in the U.S. over the last three decades. Regarding irreparable harm, the Sixth Circuit

has previously opined that “our Circuit requires no particular finding of its likelihood to support

injunctive relief in cases of this type, for ‘irreparable injury “ordinarily follows when a

likelihood of confusion or possible risk to reputation appears” from infringement or unfair

competition.’” Lorillard Tobacco Co. v. Amouri’s Grand Foods, Inc., 453 F. 3d 377, 380-81 (6th

Cir. 2006) (citing Circuit City Stores, Inc. v. Carmax, Inc., 165 F.3d 1047, 1056 (6th Cir. 1999));

see also Lucky’s Detroit, LLC v. Double L, Inc., 533 F. App’x 553, 555 (6th Cir. 2013) (“In

trademark infringement cases, a likelihood of confusion or possible risk to the requesting party’s

reputation satisfies the irreparable injury requirement.”); Wynn Oil Co. v. American Way Serv.

Corp., 943 F.2d 595, 608 (6th Cir. 1991) (“The irreparable injury flows ‘both from the potential

difficulty of proof of plaintiff's damages, and also from the impairment of intangible values . . .

.’”) (quoting Koppers Co., Inc. v. Krupp-Koppers GmbH, 517 F. Supp. 836, 850 (W.D. Pa.

1981)).

          Under the Sixth Circuit precedent above, MB Kit’s actions have already caused

irreparable harm to Item by intentionally causing confusion in the marketplace and risking its

reputation with consumers. Similar to the scenario addressed by the Court in Lorillard Tobacco,

additional harm in the instant case “stems from [Item’s] loss of control over the quality of goods

that bear its marks” or are represented as genuine Item products. See Lorillard Tobacco, Co., 453

F.3d at 382. Given MB Kit’s prior misrepresentations that it would cease use of the ITEM




                                                14
Marks, Item Branding and Item trade names, it is now apparent that nothing short of a court-

ordered injunction can curtail the irreparable harm that MB Kit intentionally continues to cause.

III.   The Balance of Harms Weighs in Favor of Injunctive Relief

       When assessing the third factor, Courts are required to “(1) balance the harm [plaintiff]

would suffer if its request for a preliminary injunction were denied against the harm [defendant]

would suffer were an injunction to issue, and (2) assess the impact the preliminary injunction

might have on relevant third parties.” Perfetti Van Melle USA v. Cadbury Adams USA LLC, 732

F. Supp. 2d 712, 726 (E.D. Ky. 2010) (citing Procter & Gamble Co. v. Georgia-Pacific

Consumer Prods. LP, 2009 WL 2407764, at *10 (S.D. Ohio Aug. 3, 2009)).

       Regarding the first inquiry, the balancing of harm between MB Kit and Item, the

irreparable harm to Item vastly outweighs any inconvenience that MB Kit may suffer if forced to

comply with obligations it is already under a duty to perform pursuant to the Distribution

Agreement. As phrased by another court in the Sixth Circuit, this factor should not weigh in MB

Kit’s favor because MB Kit “cannot place itself in harms’ way, and then later claim that an

injunction should not issue because of costs which it must incur in order to remedy its own

misconduct.” Midwest Guar. Bank v. Guar. Bank, 270 F. Supp. 900, 924 (E.D. Mich. 2003). As

demonstrated above, Item has been, and will continue to be, irreparably harmed by MB Kit’s

infringement and unfair competition. Thus, the balance of the scales easily tips towards the

award of an injunction when comparing the irreparable harm to Item versus the mere cost of

compliance to MB Kit.

       Regarding the second consideration, the impact of an injunction on third-parties, that

factor also weighs in favor of injunctive relief. The shared customers of MB Kit and Item would

actually benefit from the issuance of an injunction as opposed to being harmed. The injunction




                                                15
would assure consumers of the genuineness of the goods being purchased and alleviate the actual

confusion between MB Kit and Item that currently exists. Additionally, Item is more than

capable of fulfilling the need for any goods consumers might be obtaining from MB Kit, thus

lessening the burden on third-parties to achieve any tasks which involve goods or services being

improperly provided by MB Kit under the guise of Item.

       Accordingly, because the irreparable harm to Item outweighs any harm to MB Kit and

because third-parties would actually benefit from the elimination of confusion in the

marketplace, the third factor also weighs in favor of injunctive relief.

IV.    Injunctive Relief is in the Public’s Interest

       The final factor also weighs in favor of granting Item’s request for preliminary injunctive

relief. Because MB Kit is intentionally infringing upon Item GmbH’s valid, federally registered

trademarks and causing actual confusion in the marketplace, granting injunctive relief in this

action “would advance two fundamental purposes of trademark law: preventing consumer

confusion and deception in the marketplace and protecting the trademark holder’s property

interest in the mark.” Lorillard Tobacco, Co., 453 F.3d at 383 (citing Ameritech, Inc. v. Am. Info.

Techs. Corp., 811 F.2d 960, 964 (6th Cir.1987)). Upholding the fundamental purpose behind the

U.S. patent and trademark laws, as codified by the Lanham Act, certainly tips the balance of this

factor in favor of awarding preliminary injunctive relief. As one court observed, “[t]he policy

behind protecting trademarks is to prevent the public from being misled as to the source or origin

of the goods or services they are buying. . .. Thus, enjoining Defendant from using a mark

confusingly similar to [Plaintiff's] mark would best serve the public interest.” Big Boy Rests. V.

Cadillac Coffee Co., 283 F. Supp. 2d 866, 873 (E.D. Mich. 2002).




                                                 16
        Similar to the reasons demonstrated above, the interests of the public are best served by

an injunction curtailing MB Kit’s unauthorized and intentional use of the ITEM Marks, Item

Brand and Item trade names. As such, the final factor also falls in favor of granting Item’s

request for injunctive relief in this case.

                                              CONCLUSION

        For the foregoing reasons and those that may be offered at oral argument, this Honorable

Court should grant Item’s Motion for Preliminary Injunctive Relief because: (1) Item is likely to

prevail on the merits of all five of its claims; (2) Item is already suffering and will continue to

suffer irreparable harm absent injunctive relief; (3) the irreparable harm to Item outweighs any

claimed harm to MB Kit, and third-parties will benefit from the injunction; and (4) it is in the

public’s best interest to eliminate confusion in the marketplace and uphold the trademark laws of

the United States.




                                                  17
     Respectfully submitted,


     /s/ Kip T. Bollin__________
     Kip T. Bollin (0065275)
     Melissa A. Barrett (0096882)
     THOMPSON HINE LLP
     3900 Key Center
     127 Public Square
     Cleveland, OH 44114
     Phone: (216) 566-5500
     Fax: (216) 566-5800
     Email: kip.bollin@thompsonhine.com
     melissa.barrett@thompsonhine.com

     Jesse Jenike-Godshalk (0087964)
     THOMPSON HINE LLP
     312 Walnut Street
     14th Floor
     Cincinnati, OH 45202-4089
     Phone: (513) 352-6702
     Fax: (513) 241-4771
     Email: jesse.jenike-
     godshalk@thompsonhine.com


     Laura Golden Liff (Pro Hac Vice pending)
     Jeremy L. Baker (Pro Hac Vice pending)
     MILES & STOCKBRIDGE P.C.
     1751 Pinnacle Drive, Suite 1500
     Tysons Corner, VA 22102
     Phone: 703-903-9000
     Fax: 703-610-8686
     lliff@milesstockbridge.com
     jbaker@milesstockbridge.com

     and

     Karl W. Means (Pro Hac Vice pending)
     MILES & STOCKBRIDGE P.C.
     1500 K Street, NW, Suite 800
     Washington, DC 20005-1209
     Phone: 202-737-9600
     Fax: 410-698-4490
     kmeans@milesstockbridge.com




18
                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY, that on April 22, 2019, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system, which will then send a notification of such filing

(NEF) to all counsel of record.



                                                  /s/ Kip T. Bollin__________
                                                  Kip T. Bollin




                                             19
